 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGloversville Embossing Corp. and Glove Cities AreaJoint Board, Amalgamated Clothing and TextileWorkers' Union, Local 1712. Cases 3-CA-13979, 3-CA-14184, 3-CA-14184-2, and 3-CA-14277October 30, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn February 13, 1989, Administrative LawJudge Harold B Lawrence issued the attached de-cision The General Counsel and the Respondentfiled exceptions, and the Charging Party filed ananswering brief to the Respondent's exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified and set forth in fullbelow,2 and to adopt the recommended Order asmodified and set forth in full below 31 We agree with the judge that the Respondentviolated Section 8(a)(3) and (1) of the Act by un-' The Respondent has excepted to some of the judge s credibility find-ings The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsThe General Counsel excepts to the judge s failure to find that the Re-spondent violated Sec 8(a)(5) by unlawfully instituting a unilateral wageIncrease during the strike At the hearing, the General Counsel amendedthe complaint to Include this allegation after the Respondent s chief cor-porate officer, Christian Fleissner, testified that he raised wages withoutnotifying the Union The Respondent makes no contention that it Imple-mented the wage Increase after the parties had reached a lawful Impasseon the wage Issue Therefore, we find that the Respondent violated theAct by making the unilateral change2 We adopt the judge s conclusion that the Respondent violated Sec8(a)(5) by refusing to execute and abide by a collective-bargaining agree-ment reached by the Respondent and the Union on January 25, 1988 Werely solely on the judge's findings that the Respondent's attorney, Gray,had the authority to consummate an agreement, that he and Union Rep-resentative William Towne had reached agreement both on the terms ofthe collective-bargaining contract and on an agreement to reinstate allthe strikers, and that Gray realized that the reinstatement agreement ineluded striker Rodney Johnson Thus, the belief of the Respondent'schief corporate officer, Fleissner, that the agreement did not cover John-son is Irrelevant We note that no party excepted to the judge s findingthat the Respondent lawfully terminated Johnson on December 2, 1987,or to the judge s failure to find that the Respondent violated the Act byfalling to reinstate JohnsonThe judge Inadvertently omitted Paul Brooker and Michael Pettit asunlawfully discharged strikers entitled to reinstatement and backpay Wecorrect the errorWe shall amend the judge s Conclusion of Law 5(a) recommendedOrder, and notice to conform with his findings of fact3 The Order and notice we provide are conformed with the Conclu-sions of Lawlawfully discharging strikers and thus converted aneconomic strike into an unfair labor practice strikeOn September 3, 1987,4 the employees com-menced an economic strike As employees werewalking out of the Respondent's facility in reactionto the on-going negotiations, Fleissner, the Re-spondent's chief corporate officer, and Eidschun,the plant manager, told employees that anybodywho left the mill would stay out of the mill andwould never be hired back by the Respondent Byletter dated September 4, the Respondent notifiedthe strikers that they would be terminated unlessthey returned to work by September 9 In a secondletter dated September 8, the Respondent informedthe strikers that they would be permanently re-placed unless they returned to work by September14Although an employer may permanently replaceeconomic strikers, it cannot terminate the employ-ment relationship because of the strikers' protectedactivities Laidlaw Corp, 171 NLRB 1368 (1968),enfd 414 F 2d 99 (7th Cir 1969), cert denied 397U S 920 (1970) Further, the unlawful discharge ofstrikers is "a blow to the very heart of the collec-tive-bargaining process" and "leads inexorably tothe prolongation of a dispute" Vulcan-Hart Corp,262 NLRB 167, 168 (1982), enf denied on othergrounds 718 F 2d 269 (8th Cir 1983) Thus, unlaw-ful discharges by their nature have a reasonabletendency to prolong a strike and therefore afford asufficient basis for finding a conversion to an unfairlabor practice strike Here, the Respondent's Sep-tember 4 letter notified employees that they wouldbe terminated as of September 9 if they refused toabandon the strike, a protected activity We findthat the Respondent unlawfully discharged thestrikers and converted the strike into an unfairlabor practice strike on September 9The Respondent concedes that the September 4letter erroneously advised employees they wouldbe terminated, but contends that its September 8letter rectified the error We reject this contentionIn order to repudiate unlawful action, an employermust, inter aim, clearly disavow the improper con-duct, assure employees that it will not interferewith their Section 7 rights, and refrain from furtherproscribed conduct Passavant Memorial Area Hos-pital, 237 NLRB 138 (1978) The Respondent'sSeptember 8 letter merely informed the strikersthat they would be permanently replaced unlessthey returned to work by September 14 Thus, theRespondent failed to disavow the unlawful dis-charges and failed to provide employees any assur-ances against future interference with the exercise4 All dates refer to 1987 unless otherwise indicated297 NLRB No 21 GLOVERSVILLE EMBOSSING CORP183of their Section 7 rights To the contrary, the Re-spondent proceeded to commit further unfair laborpractices We find that the Respondent's September8 letter failed to rescind the unlawful terminatiOns(Compare Trident Seafoods Corp, 244 NLRB 566,570 (1979), affd 642 F 2d 1148 (9th Cir 1981), inwhich an employer's letter sent to striking employ-ees repudiated its earlier unlawful conduct and"revert[ed] the status of the striking employees tothat of economic strikers ")52 Although we agree with the judge that theRespondent violated Section 8(a)(5) and (1) of theAct by failing and refusing to timely furnish finan-cial information to the Union, we do so for the fol-lowing reasons Fleissner stated at the August 21bargaining session that he could not assent to theUnion's economic demands and then promised toprovide an auditor's report to support his claimOn September 3, Fleissner stated that the Union'sdemands would "bankrupt the company" TheUnion orally requested financial information toverify Fleissner's position at the September 3 bar-gaining session and renewed the request on Sep-tember 15 and October 23 On November 9, theUnion made a written request for the informationOn December 1, the Respondent acknowledged thewritten request, and on December 9, sent a letterto the Union agreeing to an examination of itsbooks Union Representative Towne forwarded theletter to the Union's auditing department with a re-quest to assign an auditor The Union did nothingfurther, apparently because the audit became mootwhen the parties reached agreement on January 25,1988We conclude that the Respondent did not offerto substantiate its financial position at the bargain-ing table within a reasonable period of time andtherefore violated the Act The fact that the Re-spondent offered the Union the information over 3months after it was requested does not absolve theRespondent from a violation Thus, "a delay willconstitute a violation of Section 8(a)(5) inasmuchla]s the Union was entitled to the information atthe time it made its initial request " Operating En-gineers Local 12, 237 NLRB 1556, 1559 (1978),citing Pennco, Inc , 212 NLRB 677, 678 (1974) Ac-cordingly, we find that the Respondent unlawfully5 We agree with the judge that the Respondent's September 4 and 8letters violated Sec 8(a)(I) as unlawful threats, respectively, to dischargeeconomic strikers and to permanently replace unfair labor practice strik-ers See Webel Feed Mills, 217 NLRB 815, 818 (1975), Redway Carriers,274 NLRB 1359 (1985) We find It unnecessary to pass on the issue ofwhether the letters also violated Sec 8(4(5) because the finding of suchan additional violation would be cumulative and would not affect theOrderfailed to provide financial information to the Unionwithin a reasonable period of time 63 We reverse the judge's finding that the Re-spondent violated Section 8(a)(5) and (1) of the Actby threatening to discriminate against a union func-tionary and threatening him for engaging in pro-tected activitiesAt the conclusion of the September 3 bargainingsession and before employees voted to strike,Fleissner asked employee Larry Lehr, a member ofthe union negotiating committee, if he was return-ing to work that day Lehr replied that he wasgoing to the union hall to review negotiationsFleissner told LehrYou better be up, Larry, because the last timeyou didn't come back to work and you disap-pointed me You better be there this timeThe judge found that the Respondent threatenedLehr for engaging in protected activities withoutexplaining what the protected conduct wasThe General Counsel does not contend that theRespondent had agreed to release employee mem-bers of the negotiating committee from work whenthe parties were not negotiating Further, the Gen-eral Counsel does not allege that the Respondent inany way limited time off during the workday forLehr to participate in negotiations Finally, there isno evidence that the Respondent prevented Lehrfrom reviewing negotiations during nonworkingtime at the plant We cannot find that Lehr's ab-sence from work when the parties were not negoti-ating was protected activity Accordingly, we findthat Fleissner's statement to Lehr did not violatethe ActCONCLUSIONS OF LAW1 Respondent violated Section 8(a)(1) of the Actby(a)Informing employees that union supporterswill never be permitted to return to work for Re-spondent(b)Threatening to discharge economic strikersand threatening to permanently replace unfair laborpractice strikers2 Respondent violated Section 8(a)(3) and (1) ofthe Act by(a) Terminating the employment of the followingnamed 31 employees as of September 9, 1987, be-cause they supported the UnionKarl AckermanMichael MauroClifford BeckRobert Morey6 See Operating Engineers Local 12, supra (6-week delay unreasonable),California Nevada Golden Tours, 283 NLRB 58, 67-68 (1987) (2-monthdelay unreasonable ) Robert BaylessWayne BrockhumJohn BrookerPaul BrookerTerry BrookerAndrew CozzohnoEdward HammondLester HineDaniel KlineRandy LampmanWilliam LaPorteRoy LaverdureLarry LehrJerry LopezRichard NelhsMark PassmoJoseph PettitMichael PettitFrank PezzellaRoger RiceRoger RichardsonCurtis ThompsonMichael TubbsCharles VanAlystneRaymond VanAlystneRobert VanDykePaul Whitman184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b)Refusing to reinstate said employees despitethe written unconditional offer to return to theirformer or equivalent positions of employmentmade on their behalf by the Union on February 8,1988(c)Terminating the employment of RodneyJohnson as of September 9, 1987, because he supported the Union3 Respondent violated Section 8(a)(5) and (1) ofthe Act by(a)Informing employees that its president wouldnot bargain with the Union, and conducting itselfin a manner indicating its refusal to bargain(b)Bypassing the employees' collective-barggmmg representative by making direct offers to em-ployees of wage increases and other improvementsin terms and conditions of employment in exchangefor their cessation of picketing, abandonment ofsupport for the Union, and return to work(c)Offering to bargain directly with employees(d)Failing and refusmg to furnish to the Unioninformation requested by it which was relevant andnecessary to the performance of its duties as therepresentative of the appropriate bargaining unit,viz, a summary plan descnption of Respondent'sinsurance program, and a list of current employees,their dates of hire, jobs being performed by them,and their current rates of pay(e)Failing and refusing to furnish to the Unionfinancial information requested by it within a rea-sonable period of time(f)Since February 2, 1988, refusing to abide by,adhere to and/or execute the collective bargainingagreement reached by the Union and the Respondent on January 25, 1988(g)Unilaterally implementing a wage raise with-out notice to or bargaining with the Union in theabsence of a lawful impasseORDERThe National Labor Relations Board orders thatthe Respondent, Gloversville Embossing Corp.Gloversville, New York, its officers, agents, successors, and assigns, shall1 Cease and desist from(a)Informing employees that union supporterswill never be permitted to return to work for Respondent(b)Threatening to discharge economic strikersand threatening to permanently replace unfair laborpractice strikers(c)Terminating the employment of employeesand refusing to reinstate them because of their sup-port for the Union(d)Informing the employees that its presidentwill not bargain with the Union, and conductingitself in a manner indicating its refusal to bargain(e)Bypassing the employees' collective bargainmg representative by making direct offers to em-ployees of wage increases and other improvementsin terms and conditions of employment in exchangefor their cessation of picketing, abandonment ofsupport for the Union, and return to work(f)Offering to bargain directly with employees(g)Failing and refusing to furnish to the Unioninformation requested by it that was relevant andnecessary to the performance of its duties as therepresentative of the appropriate bargaining unit,viz, a summary plan descnption of Respondent'sinsurance program, and a list of current employees,their dates of hire, jobs bemg performed by them,and their current rates of pay(h)Failing and refusing to furnish to the Unionfinancial mformation requested by it within a rea-sonable period of time(i)Since February 2, 1988, refusing to abide by,adhere to, and/or execute the collective-bargainingagreement reached by the Union and the Respond-ent on January 25, 1988(j)Unilaterally implementing a wage increasewithout notice to or bargaining with the Union inthe absence of a lawful impasse Nothing hereinshould be construed as requiring the Respondent tocancel any wage increase without a request fromthe Union(k)In any like or related manner interferingwith, restraining, or coercing employees in the exerase of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action necessary to effectuate the policies of the Act(a) Offer to the following named employees,Karl AckermanMichael MauroClifford BeckRobert MoreyRobert BaylessRichard NellisWayne Brockhum Mark PassmoJohn BrookerJoseph Pettit Paul BrookerTerry BrookerAndrew CozzolmoEdward HammondLester HineDaniel KlineRandy LampmanWilliam LaPorteRoy LaverdureLarry LehrJerry LopezMichael PettitIFrank PezzellaRoger RiceRoger RichardsonCurtis ThompsonMichael TubbsCharles VanAlystneRaymond VanAlystneRobert VanDykePaul WhitmanGLOVERSVILLE EMBOSSING CORP185immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirsemonty or any other nghts or privileges previous-ly enjoyed, dismissing, if necessary, persons hiredafter September 9, 1987, and make them whole forany loss of earnings and other benefits suffered as aresult of the discrimination against them Backpayand interest shall be computed in the manner pre-scribed in F W Woolworth Go, 90 NLRB 289(1950), and New Horizons for the Retarded, 283NLRB 1173 (1987)(b)Make Rodney Johnson whole for any loss ofearnings and other benefits that he suffered duringthe period from September 9 to December 2, 1987,as a result of the discrimination against him Back-pay and interest shall be computed in the mannerprescribed in F W Woolworth, supra, and New Ho-rizons, supra(c)Remove from its files any reference to theunlawful reasons for its discharge of the strikersand its failure to recall them, and notify the strik-ing employees in wntmg that this has been doneand that the reasons for the discharges and failureto recall will not be used against them in any wayThis provision is inapplicable to the discharge ofRodney Johnson on 'December 2, 1987, but is appli-cable, insofar as he is concerned, to the periodfrom September 9 through December 1, 1987(d)Preserve and, on request, make available tothe Board or its agents for eiammation and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(e)Furnish the Union, on request, and within areasonable time, a summary plan description of Re-spondent's insurance program, and a list of currentemployees with their dates of hire, jobs being per-formed by them, and their current rates of pay(t) On request, execute and abide by the agree-ment negotiated with the Union on January 25,1988, and make employees whole for any losses re-sulting from the Respondent's refusal to abide bythe agreement Backpay shall be computed in themanner set forth in the judge's remedy(g)Post at its facility at Gloversville, New York,copies of the attached notice marked "Appendix "7Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, or,covered by any other material(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply•7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT inform employees that union sup-porters will never be permitted to return to workfor the RespondentWE WILL NOT threaten to discharge economicstnkers and threaten to permanently replace unfairlabor practice strikersWE WILL NOT terminate employees on strikesince September 9, 1987, and refuse to reinstatethemWE WILL NOT inform employees that our presi-dent will not bargain with the Union and conductourselves in a manner indicating a refusal to bar-gain with the UnionWE WILL NOT bypass the Union by makingdirect offers to employees of wage increases andother improvements in terms and conditions of em-ployment or in any fashion bargain directly withyouWE WILL NOT offer to bargain directly with youWE WILL NOT fail and refuse to furnish theUnion, on request, with a summary plan descrip-tion of our insurance program and a list of current 186DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees with their dates of hire, jobs being per-formed by them, and their current rates of payWE WILL NOT fail to furnish to the Union finan-cial information requested by it within a reasonableperiod of timeWE WILL NOT fail to abide by, adhere to, and/orexecute the collective-bargaining agreement negoti-ated with the Union on January 25, 1988WE WILL NOT unilaterally implement a wage in-crease without notice to or bargaining with theUnion in the absence of a lawful impasseWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer the following named employees,Karl AckermanMichael MauroClifford BeckRobert MoreyRobert BaylessRichard NellisWayne Brockhum Mark PassmoJohn BrookerJoseph PettitPaul BrookerMichael PettitTerry BrookerFrank PezzellaAndrew Cozzolino Roger RiceEdward Hammond Roger RichardsonLester HineCurtis ThompsonDaniel KlineMichael TubbsRandy Lampman Charles VanAlystneWilliam LaPorteRaymond VanAlystneRoy LaverdureRobert VanDykeLarry LehrPaul WhitmanJerry Lopezimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, dismissing, if necessary, persons hiredafter September 9, 1987WE WILL make the above-named employeeswhole for any loss of earnings and other benefitssuffered by them as a result of the discriminationagainst them, plus interest, and WE WILL removefrom our files any reference to any of the unlawfulreasons for their discharges and for our failure torecall them, and WE WILL notify them in writingthat this has been done and that the reasons for thedischarges and our failure to recall them will notbe used against them in any wayWE WILL make Rodney Johnson whole for anyloss of earnings and other benefits that he sufferedas a result of our discrimination against him, duringthe period from September 9, 1987, to December 2,1987WE WILL furnish to the Union, on request andwithin a reasonable time, a summary plan descrip-tion of Respondent's insurance program, and a listof current employees with their dates of hire, jobsbeing performed by them, and their current rates ofpayWE WILL, on request, execute and abide by theagreement negotiated with the Union on January25, 1988, and WE WILL make employees whole forany losses resulting from our refusal to abide bythe agreementGLOVERSVILLE EMBOSSING CORPAlfred M Norek, Esq , for the General CounselRobert E Gray, Esq , of Troy, New York, for the Re-spondentWilliam Pozefsky, Esq (Pozefsky, Pozefsky ,ct Bramley), ofAlbany, New York, for the Charging PartyDECISIONSTATEMENT OF THE CASEHAROLD B LAWRENCE, Administrative Law JudgeThis case was heard by me at Albany, New York, onApril 18, 19, 20, and 21 and May 4, 1988 The amendedconsolidated complaint is based on charges filed byGlove Cities Area Joint Board, Amalgamated Clothingand Textile Workers' Union, Local 1712 (the Union) Italleges numerous violations by managerial personnel ofGloversville Embossing Corp, the Respondent, of Sec-tion 8(a)(1), (3), and (5) of the National Labor RelationsAct (the Act) These range from misconduct during thependency of contract negotiations (direct dealing, unlaw-ful promises, interrogations, and threats) to refusals tofurnish information to the Union, unlawful terminationsof and refusal to reinstate union supporters and refusal toexecute a negotiated collective-bargaining agreementRespondent denied all allegations of wrongdoing andstatutory violationThe parties were afforded full opportunity to be heard,to call, examine and cross-examine witnesses, and to in-troduce relevant evidence Post hearing briefs have beenfiled on behalf of the General Counsel, the Respondent,and the Union On the entire record, including my care-ful and intense observation of the demeanor of the wit-nesses, and after consideration of the bnefs filed, I makethe followingFINDINGS OF FACTI JURISDICTIONThere is no issue as to jurisdiction, Respondent'sanswer having admitted all pertinent jurisdictional allega-tions Respondent admitted, and I accordingly find, thatRespondent is now, and has been at all times material, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act and that the Unionis, and has been at all times material, a labor organizationwithin the meaning of Section 2(5) of the Act ' • GLOVERSVILLE EMBOSSING CORP187II THE ALLEGED UNFAIR LABOR PRACTICESA The Basic Facts'Respondent, a New York corporation, is in the busi-ness of embossing leather, paper and fabrics, in Glovers-ville, New York Christian Fleissner, chief corporate offi-cer, Robert Eidschun, the plant manager, and RobertMcNamara, a foreman, are conceded to be supervisorsand agents of Respondent within the meaning of Section2(11) and (13) of the ActOn July 1, 1987,2 the Union was certified as the collec-tive-bargaining representative of Respondent's employeesin an appropriate unit described as followsAll full-time and regular part-time production em-ployees and drivers employed by the Respondent atits Gloversville plant, excluding all office clericalemployees, professional employees, guards and su-pervisors as defined in the ActOn July 21, the Union sent Respondent a copy of itsstandard form tannery agreement with proposed modifi-cations as a framework for talks The parties held theirfirst three negotiating sessions on August 14 and 21 andSeptember 3 In all of the negotiations, ChristianFleissner and Robert E Gray, Respondent's attorney,acted on behalf of Respondent The Union was repre-sented by William Towne, the manager of the GloveCities Area Joint Board, who was accompanied at thenegotiations by a small employees' committee After theSeptember 3 session, Larry Lehr, a member of the em-ployees' negotiating committee, returned to the plant andadvised the employees of the status of the negotiations,whereupon a number of them walked off the job Laterthat day, they met at the union hall and voted to strikeThe nature of the strike is one of the points of contentionin this case Negotiations continued under the auspices ofIra Lobel, the federal mediator At sessions held on Sep-tember 15, October 9 and 23 and December 1 and onJanuary 25, 1988, Lobel acted as intermediary betweenthe parties, who remained in separate rooms during thesessions The Union contends, and Respondent denies,that as a result of an exchange of proposals on January25, 1988, the parties reached a collective-bargainingagreementB Improper Conduct by Respondent in the Courseof NegotiationsI find that Fleissner and other supervisory personnel ofRespondent violated the Act in a number of importantrespects during the pendency of the negotiations withthe Union and afterwards'The matters narrated in this decision without evidentiary commentare those facts found by me on the basis of admissions in the answer, datacontained in the exhibits, stipulations between or concessions by counsel,undisputed or uncontradicted testimony and, in Instances where conflictsin the testimony did not warrant discussion, the testimony which I havecredited2 All dates are in 1987 unless otherwise Indicated1 Direct dealing and promises of improvedworking conditionsFleissner's own admissions and the uncontroverted tes-timony of persons to whom he spoke establish thatFleissner violated the Act on August 14 by offering tobargain with the employees directly and by promisingthem improved terms and conditions of employmentThat he had done so was apparent from a remark hemade to Lehr at the negotiation session on August 14,quoted by both Lehr and Towne, that Union successor-ship and wage proposals were not in accord with whatthey had been discussing, as well as from his failure tomake any disclaimer when Towne demanded that hestop talking directly to the employees (He simplylaughed )Lehr testified that earlier that day, as he was about toleave the plant for a pre-negotiation meeting at theUnion hall, Fleissnercame back and wanted to know what wewould be happy with as far as the rate of pay andso forth, and I said I really do not know And hesaid that it would be better off if we would knockheads with him alone and make an agreement andthat the union would do nothing but cause problemsand bleed us dry, and he himself could make ushappy if we negotiated with himFleissner insisted that all he said to Lehr at the negoti-ating session was, "This is not what I heard you guyswere going to ask for" Aware that it was incumbentupon him to explain how he came to possess such infor-mation, Fleissner testified that he was in a position tohear because he was friendly with his employees andseveral of them had approached him of their own voli-tion and had told him what they were going to demandin the negotiations Fleissner did not, however, contro-vert Lehr's testimony about their conversation at theplant, which Respondent's counsel seeks to minimize aspermissible comment Certainly, an employer may givehis views regarding unionism or regarding a specificunion, if his remarks are kept free of threat of reprisal orforce or promise of benefit NLRB v Gissel Packing Co,395 U S 575, 618 (1969) But Fleissner's remarks clearlythreatened that if the Union came in there would beproblems and a parched economic environment and heclearly promised that the employees would be better offif they negotiated directly with him Both assertionswere made in contexts which lacked "the basis of objec-tive fact" which Gime! requiresOn September 15, Fleissner offered wage increases toinduce employees to abandon the Union Fleissner re-turned from the negotiating session about 1 p m PaulBrooker and Mike Ryder (who did not testify) werepicketing and they asked him how things were going Hereplied, "It looks like you guys are going to be out herea while But I am offering $10 an hour for a feeder to goinsideRespondent's counsel, on cross-examination, suggestedto Brooker that, inasmuch as the normal pay rate for afeeder was $4 75 to $5 an hour, Fleissner's offer may nothave been serious As Ryder did not testify, Brooker's 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtestimony is uncorroborated and Respondent's counselelicited an admission from Brooker that he never tried tofind out if such an offer had been made in the negotia-tions However, Brooker testified, credibly, that he tookthe offer seriously because Fleissner's demeanor was seri-ous and Fleissner looked straight at him without smilingor joking when he made the offer, and because at thetime Fleissner had not yet replaced a significant numberof the strikers and needed help 3There is no testimony by Fleissner directly controvert-ing Brooker's testimony as to the making of the remarksor their emotional coloration For this as well as theabove reasons, I accept and credit Brooker's testimonyand his interpretation of Fleissner's remarksEmployees Michael Pettit and Rodney Johnson testi-fied that they had a telephone conversation withFleissner on September 25 in which he offered them payincreases, bonuses, insurance, and vacations if theywould return to work At the time of the telephone con-versation, they were at the home of Rodney JohnsonAccording to Pettit,[H]e offered me 50 cents to come over and crossthe picket line and I told him no, I ain't gonna crossitHe talked to Rodney Johnson after thatmainly what he said, he offered me 50 cents tocross the picket line and that there was only goingto be four people coming into work besides myselfand Rodney Johnson I believe Larry Lehr was oneand RichardsonJohnson testified that on September 23 and September24 he had returned calls from Robert Eidschun and Eids-chun had offered him an increase of 25 cents an hour ifhe would return to work, and that when he declinedEidschun suggested that he talk to Fleissner Johnsoncalled Fleissner, and testified to their conversation as fol-lowsQ Describe the conversationA We was talking and he told me he'd give methe 25 cent raise that Bob promised me that hewould if I came back to work And I told him,well, that ain't much or anything And he says thebest he could do was give me 50 cents more on topof that And I'd be 50 cents more on top of that, soit would be 75 to come back to work Then we hadother discussions about insuranceAccording to Johnson, there ensued a discussion of in-surance and vacation pay in the course of whichFleissner promised to double Johnson's Christmas bonusIt was a Friday and Fleissner wanted four of the strikers,Johnson, Pettit, Richardson, and Lester Hine, to comeback on Monday The conversation ended with Fleissnerasking if he was coming back to work and Johnson3 I am not unmindful of the fact that the offer was not made directly tothe Union dunng negotiations, but that circumstance does not tend to dis-prove Brooker's testimony and is a circumstance which is consistent withFleissner's penchant, established by the other evidence in the record, fornegotiating directly with the employees and bypassing the Unionsaying that everything sounded good and he probablywouldFleissner testified that Rodney Johnson telephonedhim to find out if he could come back, that Johnson toldhim that four persons were coming back to work thatMonday and he wanted to be one of them, that Johnsonmade reniarks critical of Towne, and that he asked howmuch he would be paid if he came back Fleissner of-fered Johnson an increase of 25 cents an hour but refusedto meet Johnson's demand for more Then Pettit spoketo Fleissner, telling him that he was a friend of Johnson'sand also wanted to come back and asking how much hewould be paid Fleissner testified that he offered Pettitthe same increase of 25 cents an hour, pointing out tohim that he would be entitled to an additional 25 centsan hour in any event when he completed 90 days of em-ployment The negotiation was unsuccessfulThe testimony of Johnson and Pettit is conflictingwith regard to some of the less important details of theirtelephone conversation with Fleissner, such as whospoke to Fleissner first and whether Fleissner spoke toan employee named Jerry Lopez Though it was origi-nally asserted that Fleissner made offers to the employ-ees, on cross-examination Johnson admitted that he him-self had brought up certain subjects, viz vacation andChristmas bonus Nevertheless, Fleissner gave no testi-mony which really cast doubt on the major substance oftheir testimony Fleissner insisted that they made thetelephone call to him and initiated the discussions, butJohnson, while admitting he called Fleissner, attributes itto instigation by Eidschun In Fleissner's version, John-son called him to find out if he could come back to workand asked what Fleissner would pay him, and Fleissneroffered him 25 cents more per hour, or a total of $6 25He testified that Johnson never mentioned anythingabout vacation or insurance, but was concerned exclu-sively with what he would make and about an employeenamed Jerry LopezFleissner's own detailed description of the discussiondiscloses a plain case of direct dealing with employees,bypassing the Union, even to the extent of Fleissner enu-merating matters which Fleissner asserted had been ex-cluded from their discussions, namely, vacation and insur-ance 4 His testimony that Johnson got on the telephoneafter Pettit and bargained on behalf of Pettit and Lopezessentially establishes the statutory violation, being an ex-plicit concession that he bargained and offered a wageincreaseFleissner's testimony was inconsistent in some detailsand impressed me as a poorly contrived effort to shift re-sponsibility for the initiation of what concededly hadamounted to a negotiation on his part directly with mem-bers of the bargaining unit The comments he attributesto Johnson are implausible If Johnson really said hewanted to join four persons5 whose return had already' He pointed out that Johnson was not Interested in medical insuranceand there was no need to discuss it because employees who worked forRespondent for 6 months were already being provided with Blue Cross-Blue Shield coverage5 Flessner s testimony was unclear as to whether Johnson sought tojoin a group of four returnees or whether he was trying to become thefourth member of the group GLOVERSVILLE EMBOSSING CORP189been arranged, Johnson would not have had to namethem for Fleissner and would not have had to negotiatewith Fleissner regarding the terms on which they (andhe) would return The terms would already have beensettled and Johnson would have known what they were,since he was supposedly anxious to be included in thegroup Furthermore, if he had been as anxious asFleissner indicated, he would not have been such atough negotiator and would not have turned the offerdownViolations of this nature were also committed byRobert Eidschun, both over the telephone and in conver-sations with employees on the picket line Johnson's tes-timony regarding telephone conversations with Eidschunhas already been noted Pettit testified that he returned atelephone call from Eidschun and was offered an addi-tional 25 cents per hour, or a total of $5 25, to return,which he refused His testimony is not clear as to whenthis occurred, but he testified that the offer was repeatedin another telephone conversation on September 25Pettit testified that when he and Roger Richardsonwere on the picket line on September 28 Eidschun invit-ed them into the plant to talk, but they declined ratherthan cross the picket line Eidschun therefore spoke tothem from a distance of about ten feet According toPettit,Mr Eidschun came out and• Out of the doorStood right there in the doorway with the dooropen and he said, "Mike, what seems to be yourproblem? Why don't you come in for the 25 centsthat I wanted to give you?"Mr Eidschun andLester Hine were standing in the doorway, andLester was•kept on coaxing him [Richardson] tocome on inside and talk to him And Mr Eidschunasked him to come in for $6 an hour and Mr Rich-ardson said noPettit testified that Eidschun offered to pay salary plus25 cents, which he told them was the offer which hadbeen made to the Union and also told Pettit that since hehad been employed for more than 90 days, he was enti-tled to that increase in any event Richardson also testi-fied that Eidschun had asked him if he would cross thepicket line for $6 an hour (Richardson was then making$525 per hour )Eidschun's version of this event was that he heard alot of noise outside the door so he "finally" put his headhalfway outside to see what was happening I regard thistestimony as questionable in view of other testimony byEidschun to the effect that the pickets were normallyboisterous, he patently approached them on this occasionbecause, unlike earlier occasions, he had something tocommunicateLarry Lehr testified to a similar (or the same) incident,for which he fixed the date as September 15 He testifiedthat Eidschun offered Pettit the 25 cent increase, that heapproached Roger Richardson twice, and that Eidschun,Kevin Houghtahng, a supervisor, and Lester Hine, anemployee who seems to have crossed the picket line atsome point in time, tried to talk Richardson into comingback to work for $6 an hour Lehr confirmed that theykept their distance from the picket line, speaking to themen from the doorway of the premises As with Pettit,they began by inviting Richardson inside, but Lehr di-rected him to remain outsideI credit the testimony of Lehr, Pettit, and Richardsoneven though, on cross-examination, Richardson placedHine on the strike line, bearing in mind that despiteRichardson's confusion about Hine, he still testified thatEidschun's remarks had been addressed to him andPettit, and not to Hine According to Pettit, both Hineand Eidschun spoke to Richardson, which may accountfor Richardson's testifying at one point that Hine was onthe picket line, i e, he was physically present at that lo-cationEidschun denied having telephoned employees orhaving attempted to negotiate anyone's return to workfor an hourly wage increase He insisted that his partici-pation was limited to a single occasion on which Pettitand Richardson approached his car as he was leaving atthe end of the day "and started to plead for their jobsback to me directly" and to one telephone call which hereceived from Pettit, the following day, in which Pettitadvised him that he and Johnson wanted to come backto work Eidschun testified that he merely told them thathe had nothing to do with negotiations and repeated the25-cent offer made to the Union by Fleissner and asked ifthey were coming back in He insisted that that had beenthe full extent of his conversation with them at that timeand that he had no other conversations with employeesAccording to Eidschun, "The only thing at all that I wasinterested in was whether they were coming back towork If he couldn't tell me that, I had nothing to say tohim at all Nothing"I found Eidschun's denials unpersuasive as comparedwith the relatively detailed and straightforward accountsof Lehr, Pettit, and Richardson, and I find the conductattnbuted to him to be of a kind altogether consistentwith the attitude evinced by other conduct on his partwhich is dealt with herein His testimony was self-con-tradictory, as when he asserted, notwithstanding the tes-timony just referred to, that when Pettit and Johnsoncalled him he simply referred them to the negotiators,Fleissner and TowneEidschun's testimony, like Fleissner's, offers the im-plausible story that Johnson and Pettit begged to be per-mitted to return to work but at the same time bargainedstiffly over the conditions on which they would do soFurthermore, despite Eidschun's insistence that he re-fused to discuss matters under negotiation with them, thediscussion in the parking lot lasted 10 minutes I do notcredit his explanation that the conversation lasted thatlong because they kepi repeating themselves, making itnecessary for him to repeat his own answers He patentlyhad no hesitancy in refernng them to Fleissner for fur-ther discussion, indicating both his own disregard for theprohibition against direct dealing and his assumption thatFleissner had no compunctions about doing so eitherAnd, if he did so, he did not need to talk to them for 10minutes 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRespondent's direct dealing and promises of improvedworking conditions violated Section 8(a)(1) and (5) ofthe Act2 Threats to employeesLehr testified that his practice had been not to returnto the plant after negotiating sessions The September 3session lasted from 9 a m till noon When it ended,Fleissner asked Lehr if he was returning to the plant, andLehr replied that he and another employee were goingback to the union hall with Towne to review the negoti-ations Fleissner's response was, "You let me downbefore I wish you'd come back to work You let medown before" Subsequently Lehr amplified his descrip-tion of the incidentHe had told me that I had let him down before andthat was the bargaining session before that when Idid not return to work He said I had let him downbefore and not to let it happen again (Emphasis sup-plied)According to Towne, Lehr said he had to go to theUnion hall and that he would be back if he could, butFleissner said,You better be up, Larry, because the last time youdidn't come back to work and you disappointed meYou better be there this time (Emphasis supplied )Respondent's postheanng brief argues that nothing inthis exchange could have the effect of interfering withthe exercise of employees' rights protected under theAct As I read it, the threat is explicit Fleissner therebyviolated Section 8(a)(1) and (5) of the Act by threateningto discriminate against a union functionary, threateningan employee for engaging in union activity Lehr testi-fied that notwithstanding Fleissner's remarks, he went tothe conference at the union office and later gave a reporton it to a group of employees on the sidewalk in front ofthe building Then, according to Lehr,And Chris Fleissner and Robert Eidschun werestanding by the front garage door a few minutesand they said that anybody that goes out of the millwill stay out of the mill and they will never behired back in Gloversville EmbossingAccording to Lehr, "words to that effect" werespoken by both men Rodney Johnson also quotedFleissner to the effect that everybody standing outsidethe building would not be coming back Into the shopLehr's testimony was also corroborated by RichardsonThere is no testimony by Fleissner or Eidschun specifi-cally disclaiming the making of such statements Accord-ingly, I find that the statements were made in the mannerand under the circumstances testified to by Lehr, John-son, and RichardsonSimilar statements to the effect that employees wouldnot be permitted to return were made during the periodafter January 25, 1988, when Respondent was refusing toreinstate the strikers Richardson testified that on Satur-day, February 6, 1988, he encountered Robert McNa-mara, a foreman, at a grocery store in Gloversville Hequotes the following statement as having been made tohim by McNamara "You f• assholes will never comeback to that f• place" McNamara's testimony was thatas they passed each other in the store, Richardson said,"What's happening, Bob'?" and that he, McNamara, re-plied "Douche bitch," and Just kept walking The de-meanor of the witnesses in the course of their testimonyin regard to this conversation prompts me to credit thetestimony of RichardsonRespondent's postheanng brief asserts that these re-marks could not have had the effect of interfering withthe exercise of employee's rights protected by the ilict,citing Illinois Tool Works, Inc , 153 F 2d 811 (7th Cir1946) That case is inapplicable to the facts of this case(It upheld the Board's finding that Respondent's supervi-sory personnel unlawfully restrained employees in theexercise of their right to engage in concerted union ac-tivities when they prohibited union talk and declaredthat grievances would be discussed with the employeesonly on an individual basis ) I find that the quoted re-marks could and did interfere with employees' rightsunder Section 7 of the Act Respondent is consequentlychargeable, by reason of these threatening statements,with violation of Section 8(a)(1) of the Act3 Advising employees that Respondent's presidentwould not bargain with the UnionFleissner is quoted by Towne as having said severaltimes during the September 3 meeting that he was leav-ing and was not returning Towne described him asbeing in an agitated mood during much of the negotia-tions, on one occasion hollering during a caucus withGray, and exclaiming, at various points, "They're tryingto bankrupt me, they're trying to put me out of businessThere's no sense in going on" His response to one unioncounterproposal on wages was to jump up and yell,"That's it I'm leaving You're trying to bankrupt thecompany My proposal reflects $33,000 You got it allThat's it, I'm leaving Take it or leave it" When Graytried to get him to sit down, he said, "No, I'm not sittingdown I'm leaving" He started to leave and Graywarned him that the Union would file a charge He re-peated, "No, I'm not sitting down I'm not coming uphere anymore They have got my offer Take it or leaveit" When Towne tried to set a date for another session,Fleissner told Gray, "I'm not coming back I don't careif you set a date or not I'm not coming back"The Act is not violated simply because a party to con-tract negotiations becomes excited, irritable, and annoyedbut the Act is certainly violated, regardless of tone ofvoice, if an intention is expressed not to deal with theunion which represents the employees That is preciselythe intention expressed by Fleissner There is no reasonto doubt his sincerity His conduct was in line with hisutterances Towne testified that during the 25 to 40hours of actual face to face prestrike negotiations, Re-spondent never budged in its bargaining position•"Theygave us one proposal and said take it or leave it andleft " GLOVERSVILLE EMBOSSING CORP191Fleissner's remarks and his actions denigrated theUnion and the bargaining process and violated Section8(a)(1) and (5) of the Act4 Issuance of letters terminating employmentTwo letters sent by Eidschun are alleged to have beenviolative of Section 8(a)(1) and (5) of the Act The first,typed on Respondent's letterhead and signed by Eids-chun, read as follows-September 4, 1987Please be advised that you are free to return towork by 7 A M Wednesday, September 9, 1987If you have not returned by that time, your employ-ment will be terminated and medical insurance can-celledThe General Counsel contends that Section 8(a)(1) and(5) was violated because it explicitly and implicitlythreatened to terminate employees if they did not returnto work or otherwise cease engaging in union and otherprotected activitiesThe second letter, also signed by Eidschun, was hand-written on Gloversville letterheadSeptember 8, 1987Dear Employee•You are directed to return to work by Monday,September 14th If you fail to return you will bepermanently replacedThe General Counsel contends that the second letterexplicitly and implicitly threatened to replace employeespermanently if they did not return to work by September14 or otherwise cease engaging in union and other pro-tected activitiesLehr testified that he received the first letter on Sep-tember 8 and understood from it that failure to report forwork at 7 a m on September 9 would result in his termi-nation and the cancellation of his medical insurance Sev-eral days later he received the second letter, which heinterpreted in the same vein Eidschun testified that theletters were sent out to everybody at the same time Itherefore infer that all employees received the two let-ters at the times Lehr testified he received his copiesThe General Counsel contends that both letters, to-gether, constituted an unlawful attempt to coerce theemployees into abandoning their strike The first lettercan be only read as an attempt to intimidate striking em-ployees into abandoning their strike by the threat of dis-charge and cancellation of medical coverage There is noexplicit or implicit reference to other protected activities,but the explicit statements contained in the letter are suf-ficient to fasten liability for a violation of the Act uponRespondent Respondent's postheanng brief concedesthat Respondent's first letter was "erroneous" but con-tends that the second letter was sent "R]o rectify thiserror" by offering another return date and advising thatpermanent replacements would be hired Respondentcontends that there is nothing violative of the Act in thetext of the second letter, the Respondent having therebymerely advised the employees that Respondent would dowhat the law allowed it to do Even assuming that to bethe case, nothing contained in the second letter canchange the import of the first letter Lehr, Paul Brooker,Michael Pettit, and Rodney Johnson all testified thatthey understood the letters to mean that unless they re-turned to work, which they could not do without aban-doning the strike, they would be terminated Unquestion-ably, the correspondence confused and misled the em-ployees into believing that they had been fired and thepotential for sincere confusion is apparent The damagedone by the first letter was an accomplished fact•thestrikers had been unlawfully terminated The Act wasviolated by the issuance of the first letter and the secondletter could not undo the violationWith respect to the second letter, I find that Respond-ent is in error in its contention that the second lettermerely states that the Respondent will do what the lawpermits employers to do when confronted with an eco-nomic strike, and that Respondent merely availed itselfof its right to put the employees on notice that they weresubject to being replaced permanently Respondent's po-sition is based on the assumption that the strike was aneconomic strike Respondent thus relies on L A WaterTreatment, 286 NLRB 868 (1987) That case holds, how-ever that an employer cannot be precluded from correctlyadvising employees of the consequences of their strikingby either the employees' refusal to accord his communi-cation its plain meaning or by their negligent failure toascertain its true meaning and to obtain correct informa-tion regarding their legal position during the strike Noone argues with that principle In this case, however, Re-spondent overlooks the crucial fact that the strike was anunfair labor practice strike (see below) It did not, there-fore, correctly advise the employees of the consequencesof their striking Thus, both letters constitute a violationof Section 8(a)(1) and (5) of the Act5 Failure to furnish information to the UnionRespondent violated Section 8(a)(1) and (5) of the actby failing and refusing, on several occasions, to furnishnecessary and relevant information to the UnionThe standard tannery agreement which the Union sentto Respondent on July 21 contained provisions for healthand accident insurance coverage The covering letter re-quested the summary plan description of the insuranceprogram then in effect at Gloversville Embossing and in-formation as to eligibility requirements and coverage ofemployees' dependents The request for this information.was renewed orally by Towne at the outset of the firstnegotiation session, held on August 14, and at the subse-quent bargaining sessions held on August 21, September3 and 15 On the first occasion, Respondent's attorneyresponded that he did not have it with him, at thesecond meeting, on August 21, he said that Respondentwas getting the information It was not forthcomingInformation respecting the financial condition of thecompany became pertinent as a result of statementsFleissner made during the negotiations According toTowne, on August 21 Fleissner 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmentioned $3 million worth of sales he had builtthe company up He said the first year the companyhad lost money and that the end of the last year theprofit was a little over $30,000 and he could document that to us with an auditor s report and wouldAt the September 3 negotiating session Fleissner asserted that because Respondent s profit in 1986 hadamounted to only $33,000 it was impossible for him toassent to the Union s economic demands Following adiscussion of work rules which Fleissner was proposingFleissner and Gray caucused On their return accordingto Towne s testimonyThey come back Fleissner opened up again withDo you know what your proposal is going to costthe company'? I says I ve got a rough idea Hesays $300 000 and you re going to bankrupt thecompanyAt that point Towne reminded Fleissner that at thepreceding session he had promised to provide an auditor s report and come up with a wage proposal Fleissnermade no response but instead went into another caucuswith his attorneyTowne testified that he requested intervention by theFederal mediator, Ira Lobel because Gray failed to getback to him on a date for further negotiations Thereafter negotiations were conducted through Lobel withoutdirect contact between the parties On September 15Towne advised Lobel of Fleissner s statements regardingthe financial condition of the company and informed himthat the Union wanted an inspection of the books to substanhate Fleissner s claims Lobel took the demand backto Fleissner together with a new union wage proposal,and returned minutes later with a report that Fleissnerhad refused access to the books and records and had leftOn November 9, in writing, the Union again requestedan examination of Respondent s books and records toverify the claimed inability to pay increased wagesand/or other benefitsRequests for insurance information and for exiumnation of financial records were renewed at the October 23bargaining session The Union apprised Lobel of the factthat there was confusion as to how many persons werecovered by the existing medical insurance plan, who wascovered how they were covered, for what term and atwhat costAt the session on December 1, Towne asked thatFleissner be brought into the room so that the demandfor information could be repeated to him personally butGray declined, saying that the Union s written requesthad been duly noted On this occasion, Gray not onlyconceded the Union's right to the information but promised that Towne would receive a letter offering to showthe books and records as well as a letter offering reinstatement to the strikers Gray did send a letter on December 9 agreeing to examination of the books Towneforwarded it to the Union s auditing department in NewYork City with a request to assign an auditor No appointment for an audit was set up because the questionappeared to become moot when agreement was reachedon January 25, 1988 and ratified by the membership onJanuary 29 1988 (reached that is in the view of theUnion•see below)On March 10 1988, the Union requestedA list of all current employees their dates of hirethe jobs these employees are currently performingand their current rates of payAll of the foregoing are concededly matters regardingwhich the Union is entitled to information The Respondent s excuses for failing to furnish it are extremelyfeeble such as the excuse that an employee promised totry to locate his own copy of the insurance plan for theUnion or the excuse that Fleissner pointed out to Townethat the information was available from the insurancecarrier Blue Cross Blue Shield On that basis Respondent asserts in its postheanng brief It was accepted thatthe Union request had been satisfied ' Nothing in therecord supports that contention in fact the Union contmued to request the information The testimony that theUnion tried to get the information from one of its members merely indicates its sincere desire for the informstion The fact that information necessary and relevant tothe performance of a union s functions may be availablefrom another source whether from an insurance carrieror even from one of the Union s own members does notexcuse an employer from compliance with a properdemand for itThe record similarly fails to support a contention setforth in Respondent s postheanng brief that [t]he Unionhad no interest in the Employer s financial conditionRespondent bases its contention on the fact that theUnion did not request any financial information untilSeptember 3 It is abundantly clear from the testimonyhowever that the Union s interest in Respondent s (Iriancial condition was awakened by Fleissner s references tothe company s limited profits and how he had exhaustedthem applying them for the benefit of the employeesThe very first time Fleissner mentioned the company s financial condition Towne gave him explicit notice thatany further reference to or reliance on the Company s financial condition in the bargaining would result in ademand by the Umon for inspection of the Company sbooks and records Fleissner, apparently anxious to just!fy his statement did not object Instead he promised tomake a copy of his auditor s report available to theUnion The testimony demonstrates that once Fleissnerraised the issue the Union consistently expressed a keeninterest in the Company s financial conditionC Refusal to Reinstate Rodney JohnsonMeissner s refusal to reinstate Rodney Johnson notonly presented a question of potential statutory liabilityon its own ments, but became relevant to the question ofwhether Respondent and the Union reached an agreement Accordingly I will deal with it at this pointOn December 2, a letter offering immediate reinstatement was sent to all stnkers except Johnson He receiveda letter also dated December 2 which stated simplyDue to your picket line actions you are terminatedFleissner testified that he terminated Johnson forthreatening him personally and because his conduct on GLOVERSVILLE EMBOSSING CORP193the picket line was grossly improper According toFleissner, Johnson threatened him on two occasionswhen he was getting out of his car in the parking lotThe first occasion occurred approximately a week aftertheir telephone conversation in which they spoke aboutJohnson coming back to work Johnson, pointing hisfinger at Fleissner and "[taking] a step onto companyproperty from the sidewalk" shouted, "You know youoffered me $8 an hour to come back You're a liar I'mgoing to beat the shit out of you" A week or two later,Johnson was walking the picket line when Fleissner ar-rived As Fleissner was parking his car, Johnson ad-vanced towards him with the words, "Fleissner, I'mgoing to kill you" Fleissner testified that he becamefnghtened and ran inside and called the police (Noarrest was made )Fleissner described the other instances of misconductas follows[T]wice he took his pants down And he didn'tmoon He showed his front part to the employeesHe waited until somebody came in or out the frontdoor and he came right up to the front door andhe's shaking his you-know-what at the female em-ployees and some of the male employees who sawit There were five people that saw him do that Hedid it not once, he did it twice, on two separate oc-casionsFleissner could not fix the precise dates of these occur-rences, but was sure that they occurred at a point in timeafter the first 2 weeks of the strike because replacementworkers were already working in the plant, and nonehad been hired until after the first 2 weeksJohnson's testimony in rebuttal was that he spoke toFleissner in the parking lot only once, and on that soli-tary occasion had merely asked Fleissner how thingswere going, to which Fleissner had replied that thingswere good since they (the strikers) were out of the plantIn response to a series of questions from counsel for theGeneral Counsel, Johnson mechanically denied the vari-ous acts and statements imputed to him by Fleissner hedenied calling Fleissner a liar, he denied threatening him,he denied exposing his private parts to nonstriking em-ployees who were entering or leaving the plant, and hedenied picketing while he was drunkFleissner's testimony regarding the threats by Johnsonis uncorroborated The situation is considerably differentwith respect to Fleissner's charge that Johnson exposedhimself to nonstriking workers, though it has to be notedthat even here the corroborating witnesses do not sup-port Fleissner's assertion that Johnson did it twice Theyonly saw Johnson do it once In any event, they havefurnished detailed descriptions of Johnson's demonstra-tion of machismo The fact that they were replacementworkers does not impair their credibilityJohn Cooper, who began working for Respondent onSeptember 22, testified that on one occasion he observedJohnson in an intoxicated condition on the picket lineand saw him expose his private parts, and that the inci-dent was never repeated He testified that as he andother employees were preparing to leave, there were 9to 10 strikers outside, including Johnson, who "was slur-ring and he was staggering as he stood there and therewere beer cans present Maybe a couple of six-packsof empties on the ground and near the van" (Cooper didnot directly observe any drinking on the picket line )The replacements decided to call the police to dispersethe strikers so they could leave without causing anyproblems Cooper testified that, while some of the em-ployees went inside to make the call,And at that time, Rodney Johnson was yelling to usin the cars, to the other workers that were gettingready to leave And at that time, he was yelling totwo girls specifically that were in another car nextto my car and he was yelling to them not to haveanything to do with the guys inside, you know, I'llshow you a real man And at that time is when hepulled down his pants and exposed himselfBarry L Tybor, who was hired in June, judged John-son to be in an intoxicated condition by Johnson'sslurred speech and bloodshot, glassy eyes He testifiedthat he was sitting in his car, alongside Cooper's, withhis wife and his sister-in-law He testified,There was three other employees, four other em-ployees that left 15 minutes prior to my leavingwith John Cooper and we were both sitting out inour cars in the parking lot And Rodney as well asother strikers stood there in front of the drivewayand refused to let us out And he yelled some thingsto my wife, which was in the car, and to the otheremployees, John and the other ones that was withus He just stood there and yelled out if you womenchoose to, you know, see a real man, come withme And he just undid his pants and there it wasQ And did he drop his pants to expose himself?A He didn't drop them all the way but heopened them and pulled his private parts outTybor could not fix the date of this occurrence, but henamed several of the pickets who were present and testi-fied that they laughed at Johnson's anticsA sequestration order had been in effect throughoutthe hearing, but Johnson was readmitted to the hearingroom to hear the foregoing testimony Johnson resumedthe stand and testified that the occurrence to which theytestified "never happened at all" The other picketers,however, were not available to help him refute theCooper and Tybor testimony He asserted that, of thestrikers named by Tybor as having witnessed the inci-dent, one had returned to work (thus presumably evinc-ing an interest contrary to that of the strikers) and theother two were unavailable, either because they movedor worked out of state He testified that no police in-quiry was ever made of him regarding the occurrenceHe asserted that he would not have committed such con-duct, noting the presence of a nearby school, that therewas no drinking on the picket line and no drinking at alluntil they left the picket line at the end of the day, andthat the area was kept clear of litter and beer cans 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDI find that Rodney Johnson committed the acts towhich Cooper and Tybor testified Johnson s denialswere unpersuasive against their forthright testimony Inaddition, he was unable to furnish any evidence or bringin any witnesses to controvert these particular charges,though he was afforded ample opportunity to do soThe question then is whether Johnson s conducttended to intimidate nonstriking employees from exercismg their right not to engage in strike activity Nothing inthe Act entitles pickets to place nonstriking employeesunder the necessity of going back and forth to workthrough acutely stressful and obnoxious scenes staged bythe pickets The concept of strikes as a protected activitystill limits strikers to peaceful picketing, such as will notdeprive nonstrikers of the right guaranteed to them bySection 7 of the Act to refrain from stnke activityNoting the Congressional intent manifest in the TaftHartley Act to curb picket line violence the Board inClear Pine Mouldings, 268 NLRB 1044 1047 (1984) hasdefined the criterion of unacceptable conduct as followsWe believe it is appropriate at this point to stateour view that the existence of a strike in whichsome employees elect to voluntarily withhold theirservices does not in any way privilege those employees to engage in other than peaceful picketingand persuasion They have no right for example tothreaten those employees who, for whatever reasonhave decided to work during the strike to blockaccess to the employer s premises and certainly noright to carry or use weapons or other objects of intimidation As we view the statute the only activitythe statute privileges in this context other thanpeaceful patrolling is the nonthreatening expressionof opinion verbally or through signs and pamphleteenng, similar to that found in Section 8(c)Nevertheless nonstriking employees and replacementworkers must be prepared to contend with some unpleasantnes in a strike situation The courts have frequentlyemployed language indicating that some degree of latitude is permitted strikers Such is the comment containedin Republic Steel Corp v NLRB 107 F 2d 472 479 (3dCir 1939) modified on other grounds 311 US 7 (1940)We think it must be conceded however that somedisorder is unfortunately quite usual in any extensive or long drawn out stnke A strike is essentiallya battle waged with economic weapons Engaged init are human beings whose feelings are stirred to thedepths Rising passions call forth hot words Hotwords lead to blows on the picket line The transformation from economic to physical combat bythose engaged in the contest is difficult to preventeven when cool heads direct the fight it wasnot intended by the Act that minor disorders of thisnature should deprive a striker of the possibility ofreinstatementRodney Johnson s conduct, while censurable is withinthe bounds of permissible picket line misconduct•permissible, that is, solely in the sense that it is not sufficiently grave to justify termination or refusal to reinstateIt was a one time noninjunous occurrence which did notdeter the nonstrikers from entering and leaving the planton the day it occurred or thereafterHowever I credit Fleissner s testimony that he wasthreatened Johnson s pro forma denials were unconvincing and his general lack of veracity was apparent in dmcrepancies between his account of his telephone conversation with Fleissner and the accounts furnished by Pettitand Fleissner in the complete refutation of his testimonyregarding his picket line conduct by Cooper and Tyborin his inability to bring in witnesses to corroborate hisversion of the picket line events and in his demeanorHis thoroughly proven misbehavior and intoxication onthe picket line enhance my capability for believing thathe was capable of making such threats There are a fewconsiderations respecting Fleissner s credibility some ofwhich have been pressed by the General Counsel but Ihave not found them influential with regard to most ofthe contested facts Rejection of his testimony is not required by the fact that the subject of Johnson s threatsand misconduct was first raised at a late point in theheanng and after Fleissner completed his testimony andGray had declared that he had nothing further to offerThat does not directly contradict Fleissner s testimonyWhile Fleissner s story that he was threatened is not corroborated by other witnesses Johnson s denials areequally uncorroborated and after the testimony ofCooper and Tybor Johnson needed reinforcements morethan Fleissner The fact that Johnson applied for and received unemployment insurance benefits without opposition from Respondent means little for it is not at all uncommon for employers to permit unemployment msurance claims to go unchallenged even after discharge forcause The only thing which impressed me at all wasFleissner s failure to produce evidence of the filing of acomplaint with the police department but even that requires allowance for lack of cooperation or efficiency onthe part of the police and would not in any event weighheavily in view of the overall record and the demeanorof the witnesses Finally many of the contentions of theGeneral Counsel s witnesses were uncontroverted simplybecause much of Fleissner s testimony was truthfulAccordingly though Johnson would normally havebeen within the provisions of the collective bargainingagreement requiring reinstatement of the strikers I findthat Respondent terminated him for good cause unrelated to his involvement in concerted protected activityThus the question of reinstatement does not evenproperly arise However even treating it as a reinstatement question by reason of his misconduct he is not entitled to reinstatement Gem Urethane Corp 284 NLRB1349 (1987) Consequently the failure to reinstate himalong with the other strikers did not violate Section8(a)(1) (3) and (5) of the ActD Refusal to Execute and Abide by ContractThe General Counsel and the Union contend that acollective bargaining agreement was reached on January25 1988 during a session in which Lobel the federalmediator, acted as intermediary and that the agreementwas ratified by the union membership on January 29 GLOVERSVILLE EMBOSSING CORP1951988 Accordingly, Respondent is claimed to have violat-ed the Act because it has, since February 1, 1988, re-fused to abide by, adhere to and/or execute the agree-ment The Union requested that it do so on February 1and 2, 1988Towne testified, credibly, that at the -negotiating ses-sion on January 25, 1988, Lobel brought him a new offerfrom Respondent which he unsuccessfully attempted toaugment and then accepted He testified that he acceptedit with the understanding that all strikers would be re-called with their original dates of seniority, the Unionwould withdraw all unfair labor practice charges whichIt had filed up to that point, and the agreement would besubject to membership ratification Lobel communicatedTowne's acceptance to Gray and Fleissner, and thenthey all got together and Gray, Towne, and Lobel shookhands while Fleissner stood apart and sulked Lobel toldTowne that he had a deal Gray asked Towne how manymen he thought would be returning Towne and Graythen had a discussion to the effect that Towne would setup a ratification vote meeting, Gray would start prepar-ing the written contract, and they would arrange asystem of recall of the strikers Towne testified that hethen brought up the subject of Rodney Johnson becauseJohnson had not received a reinstatement letter in De-cember Gray did not know who Johnson was At thatpoint, Towne asked Lobel if he had discussed Johnsonwith Gray and Fleissner, and Lobel admitted he had notraised the subject at all during the negotiationsThen, according to Towne,I made it very plain to Lobel that the recall of allthe strikers included Rodney Johnson And in thatconversation in the hallway when Lobel said, "Ididn't bring it up," Gray says, "Look, I don't wantto mention it to my guy I want to let the dustsettle, but the agreement is all strikers to be recalledand we got a deal"With that, Towne returned to the union hallIn the next several days, Towne pressed Gray for acontract to present at the ratification meeting, but Graystalled and finally advised Towne during a conference, atwhich Lobel was present, that they had "a couple ofproblems" The problems were Rodney Johnson and thenumber of working supervisors Towne stood firm onJohnson They went through a contract form, on whichGray penciled in notes conforming it to their understand-ing Towne asked for a seniority roster so that he couldwork out a time frame for the recalls with Gray Ac-cording to Towne, Gray said more than once, "We got adeal" The mediator was present throughout the entirediscussion Towne presented the form, as edited byGray, at the ratification meeting, which was held in twosessions on that same day Towne notified Gray by tele-phone at 5 p m that the agreement had been approvedHe then proposed working out the recall and the signedmemorandum and repeated his request for the seniorityroster, telling Gray that pending NLRB charges wouldnot be withdrawn until it was providedThe day after that meeting, Towne called Gray be-cause he had heard from a newspaper reporter thatFleissner had said there was no deal Gray reassuredTowne that they had a deal Later in the day, Gray toldhim that Fleissner was "hung up on Rodney Johnson"and on several other points working supervisors, over-time, equipment purchasing, and protective equipmentNevertheless, he again assured Towne that "we got adeal The guy's just raising these issues" Later, Graycalled Towne and advised him that he had had a tele-phone conversation with Fleissner and that Fleissner hadasked him what his liability would be if he went to trialon the unfair labor practice charges, and that after theydiscussed it, Fleissner said it was over They had a con-tractThe Union needed the seniority roster An unfair laborpractice hearing was scheduled for February 1 on thecharges which the Union had filed, and on that dateTowne met Gray at the Albany office of the NLRB wellbefore the hour set for the' heanng Gray requested anumber of changes in the contract, which Towne refusedon the ground that they had already negotiated a dealThe hearing was adjourned to permit the filing of newcharges, which became part of the present case" Towne testified that the Union considered the strikeended as of January 29 with the attainment of an agree-ment on January 25 Its position was that even thoughthe company refused to sign, a contract existed and theUnion was entitled to be given the seniority rosterTowne directed the ten most senior people to report forwork on February 8, 1988, pursuant to the agreementThey did so, but they found themselves locked out Theplant windows were covered and they could not seeinside, but they could hear voices and they observed thatcars, presumably belonging to replacement workers,were parked in the parking lotRespondent's refusal to execute a written contract em-bodying the terms agreed on, and its refusal to abide bythe agreement, including its refusal to reinstate the strik-ers, constituted a violation' of Section 8(a)(5) of the ActThe evidence is overwhelming that an agreement hadbeen reached The negotiators had shaken hands on it inFleissner's presence, if any points had in fact remainedunresolved, agreement had nevertheless been reached re-garding a sufficient number of important items to consti-tute an agreement covering the terms of employment andworking conditions of the employees represented by theUnion, and the record is replete with uncontrovertedevidence of numerous assurances by Gray that there wasan agreementRespondent also contends that no agreement had beenarrived at because a number of outstanding issues hadnot been resolved Respondent's own posthearing briefconcedes that an agreement was reached but justifies itsconduct on the basis that Fleissner rejected the draftcontract which Gray prepared Respondent contends, ineffect, that though there was an agreement, it was neversuccessfully reduced to writing that the union forwardeda copy of an agreement with another employer as theunion proposal, it was discussed on August 14 at the firstnegotiating session, on January 25, 1988, Respondentmade an offer "identifying, absent contract language, a 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdisposition of 10 issues and providing a wage progressionschedule" According to Respondent's postheanng brief,The Employer's offer was accepted, conditioned bythe Union on the return of strikers covering whoma program was to be worked out and specificallythe return of employee Rodney Johnson who hadbeen terminated for picket line misconductIt is then recounted that it was arranged that Graywould prepare a memorandum of the contract to presentto the employees for ratification, and that Gray did so,delivering a copy to the Union on January 29 and mail-ing a copy to Fleissner The Union executed a copy andforwarded it to Fleissner for execution on February 2According to the Respondent's postheanng brief, whichrefers to the document as a "contract proposal,"Fleissner was not satisfied as it failed tocomply with what was agreed to and containeditems which were never discussed At the hearingboth the Union and the Employer acknowledgedthat issues remained in dispute [Page citations omit-ted ]That assertion does not accurately reflect the state ofthe evidence and I note both the care taken by Respond-ent's counsel to attribute to Fleissner alone the assertionthat the contract did not conform to the agreementreached and the absence of any evidence that the differ-ences between the draft and the agreement which hadbeen negotiated were material In fact, the unresolvedissues on which Respondent relies are issues of extremelylimited scope Fleissner had negotiated for ,two supervi-sors per shift, instead of one supervisor per shift whichthe Union wanted, and he was adamant about RodneyJohnson He tried to augment the list of outstandingissues by testifying that issues which remained unre-solved at the time the draft was forwarded included"many things," specifying overtime, the number of su-pervisors, funeral and jury duty leave, and the amount ofinsurance coverage for workers and dependents Theseare peripheral matters which did not prevent a contractfrom coming into being, and there is no merit toFleissner's argument that actual contract language hadnot been discussed since the first negotiating session onAugust 14 An agreement can come into existence, andusually does, before all the contract language is agreeduponI also reject Respondent's argument that the additionalnegotiations on the unsettled issues which took place onFebruary 1, 1988, at the Albany office of the NLRBshowed that no agreement had been reached This argu-ment altogether ignores the simple fact that Towne tookthe position, on that occasion, that there remained noth-ing to negotiate since an agreement had been arrived atTowne's position was correct, because the fact that non-critical items remained unresolved did not by itself pre-vent a collective-bargaining agreement from coming intobeingIn view of Fleissner's heavy reliance on the misunder-standing regarding Johnson, as one of the issues that re-mained outstanding and precluded a collective-bargain-mg agreement from coming into existence, it should benoted that, as Towne testified, an agreement had beenreached which provided for the reinstatement of all ofthe strikers In Towne's view, that would necessarilyhave included Johnson, because no issue was raised byFleissner during the course of the negotiations respectingmisconduct on Johnson's part However, I have foundthat Johnson was properly terminated for misconduct onDecember 2 My decision herein respecting Johnson re-moves it as an issue and leaves all the other terms agreedon intact That also happens to reflect the actual situa-tion which existed an agreement had been reached andFleissner had no intention, under any circumstances, ofreinstating Johnson, with the result that if there wereany justifiable contention that no agreement wasreached, the Union, not Fleissner, would have been theparty to make that argument The continued disagree-ment about Johnson did not preclude a finding that anagreement had, in fact been reached, it having been ar-rived at with respect to the general obligation of the em-ployer to reinstate strikers Towne's position regardingJohnson was (incorrectly) predicated on the assumptionthat his status was the same as the other strikers, therehaving no discussion of his misconduct His position re-garding Johnson did not, therefore, preclude a findingthat a collective-bargaining agreement had been reachedFinally, there is the simple fact that Respondent's au-thorized representative told Towne that they had adeal•not once, but repeatedly The evidence of Gray'sactual, let alone apparent, authority to negotiate onbehalf of Fleissner is overwhelming Towne and Grayknew each other, having negotiated a number of con-tracts during the preceding 4 years Gray represented anumber of employers in the industry Towne concededthat in most of their prior negotiations, Gray had ap-peared without his client and had made remarks to theeffect that he ran the show, in marked contrast toFleissner's attendance at every bargaining session Re-garding Fleissner, Towne conceded that "he was certain-ly active" But Respondent's contention that Fleissner'spresence deprived Gray of unlimited authority in the ne-gotiations has another side to it because Fleissner wasalways present, he is chargeable with acquiescence in theagreement that was hammered out in his presence underconditions which justified Towne's belief that he con-sented to the terms Towne testified,Q Without Mr Fleissner there was no questionin your mind, was there, that there would be noagreement'A Oh, when we come out of the session Mondaythe 25th, there was no doubt we had an agreementMr Fleissner saw us all standing there shakinghands with Lobel We were making general•Imean, there was no question we had a deal thenQ Okay Did he shake hands, too'A No, he•Gray said, "Kind of let the dustsettle He's a little upsetIt is obvious that Fleissner was upset because of hisdissatisfaction with the final terms of the agreementThat is a circumstance which helps Respondent's posi- GLOVERSVILLE EMBOSSING CORP197lion not at all, for it only demonstrates that Hem-Kier wascognizant that an agreement had been reachedSome of the circumstances on which Respondent reliesto show that Gray lacked authority to bind it are notprobative on that issue at all I fail to see for example,that lack of authority on Gray's part is shown by the factthat Towne, after executing the agreement and having itexecuted by the president of the Union, sent it directly toFleissner for execution on February 2, 1988, instead offorwarding it to him through Gray's office, even in theface of Towne's unenlightening explanation that he didso on the advice of counsel The direct transmittal toFleissner does not, by itself, negate the existence of anagreement or demonstrate that Gray was lacking in au-thority It merely demonstrates Towne's expectation thatFleissner would execute itGray did not testify at the hearing -Fleissner did Therecord contains no testimony controverting Towne's tes-timony regarding Gray's repeated reassurances that theyhad a deal Such statements are extremely important inview of the fact that as of January 25, all importantterms of the agreement were in place It can only be in-ferred that none of Towne's testimony in this regard wascontroverted because it could not honestly be contro-verted Towne's uncontroverted testimony regardingGray's references to his difficulties in handling Fleissneronly underscore the fact that he was telling Towne thata contract had been reached in spite of substantial mis-givings on Fleissner's part Fleissner was agreeing reluc-tantly•but he was agreeing Under all the circum-stances, Towne had the right to rely on Gray's assur-ances and Respondent is bound by themAccordingly, I find that Respondent violated Section8(a)(1) and (5) of the Act by failing to execute and abideby the collective-bargaining agreement which it had ne-gotiated with the UnionE Termination of Employees on September 9 andRefusal to Reinstate after February 8, 1988The complaint alleges, and I find, that Respondentviolated Section 8(a)(1) and (3) of the Act by terminating32 employees on September 9 and refusing to reinstatethem in the period after February 8, 1988 The 32 em-ployees named in the complaint are the followingKarl AckermanRobert MoreyRobert BaylessRichard NelhsWayne BrockhumMark PassmoJohn BrookerJoseph PettitTerry BrookerFrank PezzellaAndrew CozzolmoRoger RiceEdward HammondRoger RichardsonLester HineCurtis ThompsonRodney JohnsonMichael TubbsDaniel KlineCharles VanAlystneRandy LampmanRaymond VanAlystneWilliam LaPorteRobert VanDykeRoy LaverdurePaul WhitmanLarry LehrMichael MauroJerry LopezClifford BeckIn its inception, the strike was an economic strikeThough the Union contends that the strike was an unfairlabor practice strike from the beginning, caused by Re-spondent's refusal to furnish necessary and relevant infor-mation to the Union, the evidenceestablishes that at theinception of the strike the employees considered it to bean economic strike Their picket signs did not proclaimthat they were conducting an unfair labor practice strikeuntil fully 2 months after the start of the strike The testi-mony of strikers who insisted that they had gone out onstrike because of Respondent's refusal to furnish informa-tion was utterly unpersuasive One striker who testifiedthat he went out on strike because of Respondent's unfairlabor practices could barely pronounce the phrase"unfair labor practice" and had no idea of its meaningHowever, the strike was converted into an unfair laborpractice strike by the unfair labor practices committedby the Respondent, and which are the subject matter ofthe bulk of this decision The stnke was continued andprolonged by adschun's letters of September 4 and 8,Respondent's recalcitrant refusals to furnish information,by Respondent's failure to admit the employees sent towork by Towne on February 8, 1988, to the plant, andby its refusal to execute and otherwise abide by theagreement reached on January 25, 1988 When the em-ployees voted on December 9 to continue the strike,they did so as a direct result of Respondent's unlawfulbargaining tacticsMoreover, since Respondent was party to a collective-bargaining agreement requinng reinstatement of thestrikers, its failure to reinstate the strikers was a contrac-tual violation which so undermined the collective-bar-gaining process as to constitute an unfair labor practicein itself In a very real sense, after January 29, 1988,when the union membership ratified the collective-bar-gaining agreement, the Union considered the strike at anend The employees who appeared for work on themorning of February 8, 1988, were acting in conformitywith the collective-bargaining agreement and a sideagreement incorporated in Towne's letter of February 2,1988, forwarding the collective-bargaining agreement toFleissner for execution It provided that Respondentemploy two working supervisors who would be permit-ted to perform bargaining unit work, on execution ofcollective-bargaining agreement, Respondent wouldrecall all strikers in accordance with the seniority roster,and would provide the Union with copies of the recallnotices and the roster, and the Union would then with-draw all of its unfair labor practice charges pending withthe NLRBTowne wrote to Fleissner again on February 8, 1988,advising that the lockout of the employees would beconsidered constructive discharges On behalf of the em-ployees he made an unconditional offer to return towork, separate and apart from the offer to return pursu-ant to the collective-bargaining agreementBy failing to furnish necessary and relevant informa-tion to the Union and by failing to execute and abide bya collective-bargaining agreement which the parties hadarrived at in negotiations assisted by the Federal media-tor, Respondent prolonged the strike and converted itInto an unfair labor practice strike The striking employ-ees (with the exception of Rodney Johnson) were there- 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfore entitled to reinstatement either as unfair labor practice strikers or as strikers returning pursuant to the termsof the negotiated collective bargaining agreementCONCLUSIONS OF LAW1 Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6) and (7) of theAct2 The Union is a labor organization within the meaning of Section 2(5) of the Act3 Respondent violated Section 8(a)(1) of the Act by(a)Threatening to discriminate against and dischargeemployees who engaged in concerted protected activitiesor served as union negotiators(b)Informing employees that union supporters wouldnever be permitted to return to work for Respondent4 Respondent violated Section 8(a)(1) and (3) of theAct by(a)Terminating the employment of the followingnamed 31 employees as of September 9, 1987 becausethey supported the UnionKarl AckermanRobert MoreyClifford BeckRichard NellisRobert BaylessMark PassmoWayne BrockhumJoseph PettitJohn BrookerFrank PezzellaTerry BrookerRoger RiceAndrew CozzolinoRoger RichardsonEdward HammondCurtis ThompsonLester HineMichael TubbsDaniel KlineCharles VanAlystneRandy LampmanRaymond VanAlystneWilliam LaPorteRobert VanDykeRoy LaverdurePaul WhitmanLarry LehrMichael MauroJerry Lopez(b)Refusing to reinstate said employees despite thewritten unconditional offer to return to their former orequivalent positions of employment made on their behalfby the Union on February 8 1988(c)Terminating the employment of Rodney Johnsonas of September 9 1987 because he supported theUnion5 Respondent violated Section 8(a)(1) and (5) of theAct by(a)Informing employees that its president would notbargain with the Union(b)Bypassing the employees collective bargaining representative by making direct offers to employees of wageincreases and other improvements in terms and conditions of employment in exchange for their cessation ofpicketing, abandonment of support for the Union andreturn to work(c)Offering to bargain directly with employees(d)Threatening an employee for engaging in union activity(e)Threatening employees by letter dated September4, 1987 that they would be terminated if they did notreturn to work by a prescribed date(t) Threatening employees by letter dated September8 that they would be permanently replaced if they didnot return to work by a specified date(g)Failing and refusing to furnish to the Union information requested by it which was relevant and necessaryto the performance of its duties as the representative ofthe appropriate bargaining unit viz a summary plan descnption of Respondent s insurance program, financialrecords needed to enable the Union to verify Respondent s claimed inability to pay increased wages and/orbenefits and a list of current employees their dates ofhire jobs being performed by them and their currentrates of pay(h)Since February 2, 1988, refusing to abide byadhere to and/or execute the collective bargaining agreement reached by the Union and the Respondent on January 25, 19886 No unfair labor practices were committed by Respondent except as found herein7 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in certam unfair labor practices I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActThe Respondent having discnminatonly discharged 32employees and having thereafter unlawfully refused toreinstate 31 of them I will require that Respondent offerto all the named employees except Rodney Johnson reinstatement to their prestnke positions or if those jobs nolonger exist, to substantially equivalent positions withoutprejudice to their seniority or other rights or privilegespreviously enjoyed dismissing if necessary any strikereplacements and make them whole for any loss of earnings and other benefits they may have suffered as a resultof the unlawful discrimination practiced against themBackpay will be computed as prescribed in Ogle Protecnon Service 183 NLRB 682 (1970) with interest as setforth in New Horizons for the Retarded 283 NLRB 1173(1987) Consequently for all of the strikers named in thecomplaint except Rodney Johnson the backpay periodwill run from September 9 to the date of actual reinstatement or offer of reinstatement In Johnson s case it willrun from September 9 to the date of his lawful termmation December 2[Recommended Order omitted from publication ]